Order, Supreme Court, New York County (McGee, J.), entered October 17, 1983, which denied defendant’s motion for summary judgment on her counterclaim, is reversed, on the law, and summary judgment on defendant’s counterclaim is granted, with costs.
Plaintiff’s action for a declaratory judgment arises out of a personal injury and wrongful death action in which defendant Ann Corcoran (Corcoran) and her late husband were struck by an automobile covered under an excess insurance policy by plaintiff, The Home Insurance Company (Home).
The original action awarded Corcoran damages of $1,700,000 in October, 1982. Service of the judgment and demand for payment was made upon Home in November, 1982. Attorneys for Corcoran consented to Home’s request for an extension of time to investigate this judgment. In February, 1983 Home commenced this present action for declaratory judgment, seeking exemption from payment obligation, claiming, inter alia, that conditions of its policy had been breached.
*562The conditions allegedly breached relate to the necessity of full payment by underlying insurers as a precondition to payment by the excess insurer; the requirement that underlying insurance be maintained in full effect; the opportunity to associate with underlying insurers in “the defense and control of any claim, suit or proceeding relative to an occurrence where the claim or suit involves or appears reasonably likely to involve the Company”; and the right to appeal from a judgment in excess of underlying limits.
Corcoran counterclaimed in this declaratory action claiming that Home failed to meet the requirements under subdivision 8 of section 167 of the Insurance Law. Subdivision 8 of section 167 of the Insurance Law provides that: “If under a liability policy delivered or issued for delivery in this state, an insurer shall disclaim liability or deny coverage for death or bodily injury arising out of a motor vehicle accident or any other type of accident occurring within this state, it shall give written notice as soon as is reasonably possible of such disclaimer of liability or denial of coverage to the insured and the injured person or any other claimant.”
Corcoran then moved for this summary judgment, alleging that Home had not complied with subdivision 8 of Section 167 in giving written notice as soon as reasonably possible. Corcoran further contends, as a matter of law, that Home’s failure to disclaim precluded any consideration of any merit in its attempt to avoid payment of its insurance coverage, $700,000. (Hartford Ins. Co. v County of Nassau, 46 NY2d 1028.)
Home was aware of possible liability and litigation as early as 1973, when the defendant and her late husband were struck by the automobile. While there was a substitution of counsel and bankruptcy of the primary insurance carrier between 1973 and 1979, Home was notified of counsel substitution in December, 1981. The trial was commenced in April, 1982, with judgment rendered in October, 1982. Home was, at all stages of this action, afforded full opportunity to defend against its potential liability, if it had sought to do so more actively. Careless claims management cannot shield Home from its duty to provide notice to the insured, injured persons and other claimants when denying liability.
Home waited until February, 1983, five months after the original judgment, to bring this declaratory judgment, which it claims provided the written notice of disclaimer. However, this was years after it knew of the claim. Concur — Murphy, P. J., Kupferman, Ross and Milonas, JJ.